Citation Nr: 1642561	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing via live videoconference in his June 2014 VA Form 9.  VA sent a hearing notification letter to the Veteran in August 2016.  A hearing was scheduled for September 2016, but the Veteran did not attend.  A review of the record indicates that the Veteran moved to a new address prior to VA's mailing of the hearing notification letter.  VA received the Veteran's updated address from the U.S. Postal Service via a yellow sticker attached to a previously returned piece of mail, but did not use the Veteran's updated address when it mailed the hearing notification letter.  The U.S. Postal Service has since returned the August 2016 hearing notification letter to VA.  

As VA was notified that the Veteran did not receive notification of his scheduled hearing, and received notice of an alternate address, the Board finds that the hearing should be rescheduled.  As scheduling of hearings is done by the AOJ, a remand is required.  See 38 C.F.R. §§ 3.103(a) and (c)(1) (2015); see also 38 C.F.R. §§ 20.700, 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and/or his representative to verify his current mailing address.

2.  Ensure that the Veteran is scheduled for a videoconference hearing before a Veterans Law Judge at the earliest available opportunity.  The AOJ should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of this notification should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2015).

